                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  CHERRYL KIRLENKO-ISON, et al.,                 )
                                                 )
              Plaintiffs,                        )       Civil Action No. 5: 18-435-DCR
                                                 )
  V.                                             )
                                                 )
  BOARD OF EDUCATION OF                          )                 JUDGMENT
  DANVILLE INDEPENDENT SCHOOLS,                  )
                                                 )
              Defendant.                         )

                                     ***   ***   ***   ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Defendant Board of Education of Danville

Independent Schools with respect to all claims asserted in this action.

         2.       This action is DISMISSED and STRICKEN from the Court’s docket.

         3.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: July 12, 2019.




                                             -1-
